 


110 HR 1497 RH: Legal Timber Protection Act
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 573
110th CONGRESS  2d Session 
H. R. 1497
[Report No. 110–882] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2007 
Mr. Blumenauer (for himself, Mr. Wexler, and Mr. Weller of Illinois) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 24, 2008
Additional sponsors: Mr. DeFazio, Mr. Waxman, Mr. Hastings of Florida, Mr. Grijalva, Ms. Solis, Mr. Hinchey, Mrs. Maloney of New York, Mr. McDermott, Mr. Lantos, Mr. Moran of Virginia, Mr. Wynn, Mr. Cummings, Mr. George Miller of California, Ms. Watson, Ms. McCollum of Minnesota, Mr. Honda, Mr. Obey, Ms. Sutton, Ms. Schakowsky, Mr. Kind, Mr. Inslee, Mr. Farr, Mr. Berman, Mr. Kucinich, Mr. Payne, Mrs. Capps, Mr. Baird, Mr. Baca, Mr. Hare, Mr. Holden, Mr. Kildee, Mr. Shuler, Mr. Ross, Mr. Ehlers, Mr. Gilchrest, Ms. Norton, Mr. Van Hollen, Ms. Matsui, Mr. Barrett of South Carolina, Mr. Gerlach, Mr. Holt, Ms. Hooley, Mr. Udall of Colorado, Ms. Bordallo, Mr. Walden of Oregon, Mr. Nadler, Mr. Doggett, Mr. Wu, Ms. Eshoo, Mr. Filner, Mr. Towns, Mr. Renzi, Mr. Serrano, Mr. Goode, Mr. Rothman, Mr. Sires, Mr. Stupak, Mr. Markey, Mr. Gutierrez, Mr. Frank of Massachusetts, Mr. Rogers of Kentucky, Mr. Inglis of South Carolina, Mr. Sestak, Mr. Kagen, and Mr. Ellison


September 24, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 13, 2007

A BILL 
To amend the Lacey Act Amendments of 1981 to extend its protections to plants illegally harvested outside of the United States, and for other purposes. 
 

1.Short titleThis Act may be cited as the Legal Timber Protection Act.
2.Prevention of illegal logging practices
(a)In GeneralThe Lacey Act Amendments of 1981 are amended—
(1)in section 2 (16 U.S.C. 3371)—
(A)by striking subsection (f) and inserting the following:

(f)Plant
(1)In generalThe term plant means any wild member of the plant kingdom, including roots, seeds, parts, and products thereof.
(2)ExclusionsThe term plant excludes any common food crop or cultivar that is a species not listed—
(A)in the Convention on International Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249); or
(B)as an endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).;
(B)in subsection (h), by inserting also after plants the term; and
(C)by striking subsection (j) and inserting the following:

(j)TakeThe term take means—
(1)to capture, kill, or collect; and
(2)with respect to a plant, also to harvest, cut, log, or remove.;
(2)in section 3 (16 U.S.C. 3372)—
(A)in subsection (a)—
(i)in paragraph (2), by striking subparagraph (B) and inserting the following:

(B)any plant—
(i)taken, transported, possessed, or sold in violation of any law or regulation of any State, or any foreign law, that protects plants or that regulates—
(I)the theft of plants;
(II)the taking of plants from a park, forest reserve, or other officially protected area;
(III)the taking of plants from an officially designated area; or
(IV)the taking of plants without, or contrary to, required authorization;
(ii)taken, transported, or exported without the payment of appropriate royalties, taxes, or stumpage fees required for such plant by any law or regulation of any State or by any foreign law; or
(iii)exported or transshipped in violation of any limitation under any law or regulation of any State or under any foreign law; or; and
(ii)in paragraph (3), by striking subparagraph (B) and inserting the following:

(B)to possess any plant—
(i)taken, transported, possessed, or sold in violation of any law or regulation of any State, or any foreign law, that protects plants or that regulates—
(I)the theft of plants;
(II)the taking of plants from a park, forest reserve, or other officially protected area;
(III)the taking of plants from an officially designated area; or
(IV)the taking of plants without, or contrary to, required authorization;
(ii)taken, transported, or exported without the payment of appropriate royalties, taxes, or stumpage fees required for such plant by any law or regulation of any State or by any foreign law; or
(iii)exported or transshipped in violation of any limitation under any law or regulation of any State or under any foreign law; or; and
(B)by adding at the end the following:

(f)Plant declarations
(1)In generalEffective 180 days from the date of enactment of this subsection and except as provided in paragraph (3), it shall be unlawful for any person to import any plant unless the person files upon importation where clearance is requested a declaration that contains—
(A)the scientific name of any plant (including the genus and species of the plant) contained in the importation;
(B)a description of—
(i)the value of the importation; and
(ii)the quantity, including the unit of measure, of the plant; and
(C)the name of the country from which the plant was taken.
(2)Declaration relating to plant productsUntil the date on which the Secretary promulgates a regulation under paragraph (6), a declaration relating to a plant product shall—
(A)in the case in which the species of plant used to produce the plant product that is the subject of the importation varies, and the species used to produce the plant product is unknown, contain the name of each species of plant that may have been used to produce the plant product; and
(B)in the case in which the species of plant used to produce the plant product that is the subject of the importation is commonly taken from more than 1 country, and the country from which the plant was taken and used to produce the plant product is unknown, contain the name of each country from which the plant may have been taken.
(3)ExclusionsParagraphs (1) and (2) shall not apply to plants used exclusively as packaging material to support, protect, or carry another item, unless the packaging material itself is the item being imported.
(4)ReviewNot later than 2 years after the date of enactment of this subsection, the Secretary shall review the implementation of each requirement described in paragraphs (1) and (2) and the effect of the exclusions in paragraph (3).
(5)Report
(A)In generalNot later than 180 days after the date on which the Secretary completes the review under paragraph (4), the Secretary shall submit to the appropriate committees of Congress a report containing—
(i)an evaluation of—
(I)the effectiveness of each type of information required under paragraphs (1) and (2) in assisting enforcement of section 3; and
(II)the potential to harmonize each requirement described in paragraphs (1) and (2) with other applicable import regulations in existence as of the date of the report;
(ii)recommendations for such legislation as the Secretary determines to be appropriate to assist in the identification of plants that are imported into the United States in violation of section 3; and
(iii)an analysis of the effect of the provisions of subsection (a) and (f) on—
(I)the cost of legal plant imports; and
(II)the extent and methodology of illegal logging practices and trafficking.
(B)Public participationIn conducting the review under paragraph (3), the Secretary shall provide public notice and an opportunity for comment.
(6)Promulgation of regulationsNot later than 180 days after the date on which the Secretary completes the review under paragraph (4), the Secretary may promulgate regulations—
(A)to limit the applicability of any requirement described in paragraph (2) to specific plant products;
(B)to make any other necessary modification to any requirement described in paragraph (2), as determined by the Secretary based on the review under paragraph (4); and
(C)to limit the scope of exclusion in paragraph (3) if warranted as a result of the review under paragraph (4).;
(3)in section 7(a)(1) (16 U.S.C. 3376(a)(1)), by striking section 4 and inserting section 3(f), section 4,;
(4)in section 4 (16 U.S.C. 3373)—
(A)by striking subsections (b) and (d) each place it appears and inserting subsections (b), (d), and (f);
(B)by inserting or section 3(f) after section 3(d) each place it appears; and
(C)in subsection (a)(2), by inserting or who violates subsection 3(f) other than as provided in paragraph (1) after subsection 3(b); and
(5)by adding at the end of section 5 (16 U.S.C. 3374) the following:

(d)Civil forfeituresCivil forfeitures under this section shall be governed by the provisions of chapter 46 of title 18, United States Code..
(b)Technical correction
(1)CorrectionSection 102(c) of Public Law 100–653 is amended—
(A)by inserting of the Lacey Act Amendments of 1981 after Section 4; and 
(B)by striking (other than section 3(b)) and inserting (other than subsection 3(b)).
(2)Effective dateParagraph (1) shall be effective immediately upon the effectiveness of section 102(c) of Public Law 100–653. 
 

September 24, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
